Citation Nr: 1524466	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-36 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to August 1991.  He had service in Southwest Asia from October 1990 to April 1991.  He also had subsequent service with the United States Army National Guard.  His awards and decorations included the Combat Medical Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO. The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective July 24, 2010. 



FINDINGS OF FACT

With resolution of the doubt in the Veteran's favor, the Veteran's PTSD results in total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD are approximated. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the rating decision under review, the Veteran's PTSD rating is now established as 70 percent disabling, effective May 19, 2009. The Board has reviewed the record and finds that the evidence is in approximate balance as to whether the Veteran's service-connected PTSD results in total occupational and social impairment that would warrant a 100 percent rating.

In a November 2010 VA general medical examination, the Veteran was reported to have stopped full time employment in June 2010 due to PTSD. Although the RO did not conduct a specialty VA psychiatric examination, the evidence present in the June 2010 examination, as well as that developed previously places the evidence in approximate balance and the claim will be granted.  


ORDER

A 100 percent evaluation for PTSD is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


